IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HOPEWELL, LLC,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1723

CAUSSEAUX, HEWETT &
WALPOLE, INC., a Florida
corporation,

      Respondent.

___________________________/

Opinion filed September 16, 2014.

Petition for Writ of Certiorari—Original Jurisdiction.

Peter A. Robertson, Erin Rohan Smith, and William Douglas Stanford, Jr., of The
Robertson Firm, St. Augustine, for Petitioner.

Jay Donald O'Sullivan and Sally H. Seltzer of Quintairos, Prieto, Wood & Boyer,
P.A., Miami, for Respondent.



PER CURIAM.

      Because petitioner has failed to show the trial court’s order caused petitioner

irreparable harm that cannot be remedied on appeal, we dismiss the petition. See

Riano v. Heritage Corp. of S. Fla., 665 So. 2d 1142, 1144 (Fla. 3d DCA 1996);

Patterson v. Whitehead, 360 So. 2d 1136 (Fla. 1st DCA 1978).

      PETITION DISMISSED.
ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                              2